COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Cecilia Clinkscale v. Leiroi Mickele Daniels

Appellate case number:    01-14-00968-CV

Trial court case number: 2012-58724

Trial court:              113th District Court of Harris County

        On January 23, 2015, appellees timely filed an objection to our order of January 21, 2015
referring the parties to mediation. We GRANT the objection and vacate our mediation order of
January 21, 2015.
       It is so ORDERED.

Judge’s signature:/s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: February 3, 2015